Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 11/19/2021.  Claims 1-4, 7-15, and 19-20 have been presented for examination.  Claims 1-4, 7-15, and 19-20 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (Pub. No.: 2015/0339871 A1) in view of Faith (Pub. No.: 2011/0187505 A1), Zenaty (Pub. No.: 2010/0237984 A1) and Montgomery (Pat. No.: 6,972,660 B1).
1) In regard to claim 1, Wagner discloses the claimed soft badge-in system comprising:

a mobile device (figs. 7A-7N: 117 discloses as a handset/phone) carried by a human (fig. 8: 116 shows a human carrying element 117) and configured to receive the advertisement (¶0027); and
a computer-based server (figs. 7A-7N: 108 discloses as an EMAR server) configured to receive a wireless identifier signal from the mobile device upon detection of the advertisement by the mobile device and indicative of a desire for entry (¶0030-¶0031).
Wagner does not explicitly disclose an event database configured to receive a signal from the computer-based server indicative of entry status of the human, and the computer-based server is configured to transmit a wireless permission signal to the mobile device indicative of entry permission status, and the mobile device is configured to accordingly notify the human.

However, Faith discloses it has been known for an access system computer-based server may be configured to transmit a wireless permission signal to a mobile device indicative of entry permission status, and the mobile device is configured to accordingly notify a human (Faith ¶0098 and ¶0102-¶0104)

One skilled in the art would be motivated to modify Wagner as described above in order to provide visual indication to a user the authentication results determined by the server.

Furthermore, Zenaty discloses it has been known for an access control system to store access decisions information with respect to an access event of a user (¶0035).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Wagner to store in a database a logged entry of a user into an area, as taught by Zenaty.
One skilled in the art would be motivated to modify Wagner as described above in order to allow users access to areas to be logged, thereby, allowing a system administrator to review as needed access logs to monitor who has entered a secured area or been denied entry into a secured area.

In addition, Montgomery discloses it has been known to transmit access information to a server to be stored (col. 14, lines 19-27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the access information of Wagner to be transferred to a server for database for storage, as taught by Montgomery.


2) In regard to claim 2 (dependent on claim 1), Wagner, Faith, Zenaty and Montgomery further disclose the  soft badge-in system set forth in claim 1, wherein the local entry device is proximate to an entry point (Wagner fig 7: 706).

3) In regard to claim 3 (dependent on claim 2), Wagner, Faith, Zenaty and Montgomery further disclose the soft badge-in system set forth in claim 2, wherein the advertisement is an entry advertisement (Wagner ¶0027).

4) In regard to claim 4 (dependent on claim 3), Wagner, Faith, Zenaty and Montgomery further disclose the badge-in system set forth in claim 3, wherein the computer-based server is configured to implement an access control system that is at least in-part software-based (Wagner ¶0062-¶0063).

5) In regard to claim 7 (dependent on claim 1), Wagner, Faith, Zenaty and Montgomery further disclose the soft badge-in system set forth in claim 1, wherein the mobile device is a cellular smart phone (Wagner ¶0017).

6) In regard to claim 8 (dependent on claim 1), Wagner, Faith, Zenaty and Montgomery further disclose the soft badge-in system set forth in claim 1 wherein the 

7) In regard to claim 9 (dependent on claim 1), Wagner, Faith, Zenaty and Montgomery further disclose the soft badge-in system set forth in claim 1 wherein the mobile device is a cellular phone (Faith ¶0038) configured to produce an audible signal indicative of entry acceptance associated with the permission signal (Official notice is taken that both the concept and advantage of providing an audible notification is known in the art, in order to provide an indication in a situation where a visual cue would not be noticed).

8) In regard to claim 10 (dependent on claim 2), Wagner, Faith, Zenaty and Montgomery further disclose the soft badge-in system set forth in claim 2, wherein the local entry device includes a Bluetooth device configured to transmit the local entry device identifier to the mobile device as part of the advertisement (Wagner ¶0016 and ¶0027).

9) In regard to claim 11 (dependent on claim 10), Wagner, Faith, Zenaty and Montgomery further disclose the soft badge-in system set forth in claim 10, wherein the local entry device is one of a plurality of local entry devices (Wagner fig. 1: 112/114).

10) In regard to claim 15, claim 15 is rejected and analyzed with respect to claim 1 and the references applied. 

11) In regard to claim 19 (dependent on claim 15), Wagner, Faith, Zenaty and Montgomery further disclose the method set forth in claim 15, further comprising:
checking an access policy by the computer-based server to determine access permission (Zenaty fig. 4: 410).

12) In regard to claim 20 (dependent on claim 15), Wagner, Faith, Zenaty and Montgomery further disclose the method set forth in claim 15, further comprising:
tracking the mobile device upon granting access permission and to determine exit status (Official notice is taken that both the concept and advantage is known in the art for tracking a mobile device to determine exit status, in order to determine when a user has left an area).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner (Pub. No.: 2015/0339871 A1) in view of Faith (Pub. No.: 2011/0187505 A1), Zenaty (Pub. No.: 2010/0237984 A1) and Montgomery (Pat. No.: 6,972,660 B1) and further in view of Ahearn (Pub. No.: 2014/0049364 A1).
1) In regard to claim 12 (dependent on claim 10), Wagner, Faith, Zenaty and Montgomery further disclose the soft badge-in system set forth in claim 10.
Wagner, Faith, Zenaty and Montgomery do not explicitly disclose the wireless identifier signal is indicative of the local entry device identifier and a mobile device identifier.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Wagner to include the door identifier and mobile device identifier in the wireless signal, as taught by Ahearn.
One skilled in the art would be motivated to modify Wagner as described above in order to allow the system to store the specific door a distinct user has been granted access to or denied entry.  

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner (Pub. No.: 2015/0339871 A1) in view of Zenaty (Pub. No.: 2010/0237984 A1), Montgomery (Pat. No.: 6,972,660 B1) and Davis (Pub. No.: 2017/0103647 A1).
1) In regard to claim 13, Wagner discloses the claimed soft badge-in system comprising:
a local entry device (fig. 7: 114) configured to wirelessly transmit an advertisement including a local entry device identifier (¶0027);
a mobile device (fig. 7: 117) carried by a human (fig. 7: 116) and configured to receive the advertisement (¶0027); and
a computer-based server (fig. 7: 108) configured to receive a wireless identifier signal from the mobile device upon detection of the advertisement by the mobile device and indicative of a desire for entry (¶0030-¶0031).

However, Zenaty discloses it has been known for an access control system to store access decisions information with respect to an access event of a user (¶0035).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Wagner to store in a database a logged entry of a user into an area, as taught by Zenaty.
One skilled in the art would be motivated to modify Wagner as described above in order to allow users access to areas to be logged, thereby, allowing a system administrator to review as needed access logs to monitor who has entered a secured area or been denied entry into a secured area.

Furthermore, Montgomery discloses it has been known to transmit access information to a server to be stored (col. 14, lines 19-27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the access information of Wagner to be transferred to a server for database for storage, as taught by Montgomery.
One skilled in the art would be motivated to modify Wagner as described above in order to update the server transaction log, as taught by Montgomery (col. 14, lines 19-27).


Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Wagner to allow access with a mobile device or hard badge, as taught by Davis.
One skilled in the art would be motivated to modify Wagner as described above in order to provide a back-up key to the user in the case the user forgets one or the other.
 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner (Pub. No.: 2015/0339871 A1) in view of Zenaty (Pub. No.: 2010/0237984 A1), Montgomery (Pat. No.: 6,972,660 B1), Rose (Pub. No.: 2012/0221695 A1) and Sharma (Pub. No.: 2014/0280758 A1).
1) In regard to claim 14, Wagner discloses the claimed soft badge-in system comprising:
a local entry device (fig. 7: 114) configured to wirelessly transmit an advertisement including a local entry device identifier (¶0027);
a mobile device (fig. 7: 117) carried by a human (fig. 8: 116) and configured to receive the advertisement (¶0027); and

Wagner does not explicitly disclose an event database configured to receive a signal from the computer-based server indicative of entry status of the human, and the mobile device includes a satellite navigation receiver device for tracking the mobile device at least after entry and to determine exit status.
However, Zenaty discloses it has been known for an access control system to store access decisions information with respect to an access event of a user (¶0035).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Wagner to store in a database a logged entry of a user into an area, as taught by Zenaty.
One skilled in the art would be motivated to modify Wagner as described above in order to allow users access to areas to be logged, thereby, allowing a system administrator to review as needed access logs to monitor who has entered a secured area or been denied entry into a secured area.

Furthermore, Montgomery discloses it has been known to transmit access information to a server to be stored (col. 14, lines 19-27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the access information of Wagner to be transferred to a server for database for storage, as taught by Montgomery.


Also, Rose discloses it has been known for an access system mobile device to track a mobile device at least after entry and to determine exit status (¶0018 and ¶0023).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Wagner to track the user to determine when the user has exited the facility, as taught by Rose.
One skilled in the art would be motivated to modify Wagner as described above in order to determine when a user has exited the facility.

In addition, Sharma discloses it has been known for a system to track a mobile device within a facility using a satellite navigation receiver device for tracking the mobile device (¶0026-¶0028).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Wagner to track the mobile device with a satellite navigation receiver, as taught by Sharma.
One skilled in the art would be motivated to modify Wagner as described above in order to monitor the user while they are in a particular zone.
 
Response to Arguments
Applicant's arguments filed on 11/19/2021 have been fully considered but they are not persuasive. 
As to claims 1-4, 7-15, and 19-20, on pages 7, 8, 10, and 11 of applicant’s response, applicant argues:
	
“In fact, paragraph [0031] discloses any response is sent from the EMAR unit 114 and to the server. The mobile device (117) does not communicate with the server (108).”

The examiner respectfully disagrees with applicant’s argument, because Wagner explicitly disclose in ¶0031 the server receives the response from the mobile device via the EMAR unit 114 and figure 7G of Wagner shows the response from the mobile device is received by the server via the EMAR unit 114. In addition, figure 8E shows a response may be sent directly to the server from the mobile device. Thus, applicant argument is not persuasive and the rejection is maintained.

As to claim 1-4, 7-15, and 19-20, on pages 7, 8, 10, and 11 of applicant’s response, applicant argues:
	
“In addition, the EMAR unit (114) does not send out advertisements received by the mobile device (117) and as recited in claim 1. Instead, the opposite occurs, see paragraphs [0029] and [0030].”

The examiner respectfully disagrees with applicant’s argument, because the claim recites a local entry device transmits an advertisement and a mobile device 

As to claim 1-4, 7-15, and 19-20, on page 8 of applicant’s response, applicant argues:
	
“Even further, the Office is silent on the following limitations regarding claim 15: “transmitting a wireless permission signal by the computer-based
server to the mobile device indicative of an access permission status;””

The examiner respectfully disagrees with applicant’s argument, because Faith ¶0098 and ¶0102-¶0104 discloses it has been known for a server to send to a mobile device a permission signal indicative of entry permission status. Thus, applicant argument is not persuasive and the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160.  The examiner can normally be reached on Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CURTIS J KING/Primary Examiner, Art Unit 2684